Citation Nr: 1811481	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-64 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to service connection for hearing loss disablity.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to November 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and August 2017 rating decisions rendered by the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Traumatic Brain Injury and Migraine Headaches

In a November 2017 substantive appeal to the Board, the Veteran indicated he receives Social Security Administration (SSA) disability payments due to his traumatic brain injury (TBI) and headaches.  The current evidence of record does not reflect such a finding.

VA last received records from SSA in August 2012, which included two disability determinations.  The initial determination, from August 1987, listed mental issues as the primary diagnosis for SSA's disability finding.  In June 1997, SSA issued a continuance of disability determination that listed major depression as the primary diagnosis and hepatic lymphangioma as the secondary diagnosis supporting a finding of disability. 

In light of the above, the record appears to be incomplete and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

II.  Hearing Loss Disability and Tinnitus

A review of the record reveals the Veteran has not been afforded a VA examination in relation to his hearing loss and tinnitus claims.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

A review of the evidence of record reveals the Veteran was found to have "[g]rossly sensorineural hearing loss at the left ear side" by a VA neurologist on September 25, 2014.  Similarly, a translated, undated outpatient record from Bureau of Health states "[a]lmost no hearing".

In a November 2017 substantive appeal to the Board, the Veteran stated that it is well known in the medical field that a blow to the head causes TBI.  The Veteran further contended that his in-service TBI lead to his hearing loss and tinnitus, and requested that VA look at something from Dr. P.M. of Audiology Associates.  The Veteran did not specify whether Dr. P.M. had medical records, or a pertinent article, that he wanted VA to review and the record does not contain any documents from Dr. P.M. or Audiology Associates.  However, the Board notes the Veteran is competent to report what he has read or been told and finds that the low bar of the third element of McLendon is met.  In light of this, remand is warranted for an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA records of evaluation and/or treatment since July 2017.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records and disability determinations that Social Security has regarding the Veteran.  Records obtained, and not already of record, should be associated with the claim file.  All efforts to obtain the records should be associated with the claim file.

3.  Request the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release, to include Dr. P.M. and Audiology Associates.

4.  Schedule the Veteran for a VA hearing and tinnitus examination by an appropriately qualified medical professional.  All necessary testing should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination report.  

The examiner is to provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss had its onset during active duty or is related to any in-service disease, event, or injury.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is proximately due to or aggravated by a service-connected disease or injury, to include TBI.

c. Whether the Veteran has a tinnitus disability. 


d. If the Veteran has had tinnitus during the pendency of this claim, whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus had its onset during active duty or is related to any in-service disease, event, or injury.

e. If the Veteran has had tinnitus during the pendency of this claim, whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is proximately due to or aggravated by a service-connected disease or injury, to include TBI.

5.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Appellant and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




